Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2021 has been entered.

Claims 44 and 47 have been cancelled; currently claims 30-43, 45 and 46 are still pending.

Allowable Subject Matter

Claims 30-43, 45 and 46 are allowed.

The following is an examiner’s statement of reasons for allowance: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following elements of independent claims 30m 41 and 45:

Claim 30
applying first labels to respective identified device features in the first image and second labels to respective identified potential defects in the first image, the respective identified device features and the respective identified potential defects being spaced apart from their first and second labels, wherein each of the second labels is within an associated one of the first labels

Claim 41
wherein the labelled image of the microelectronic device includes labels indicating the identified potential defects for visual inspection of the identified potential defects, wherein the one or more device features and the potential defects are unobstructed by their corresponding labels, wherein each of the labels that indicate the identified potential defects are within one of the labels that indicate the corresponding one or more device features

Claim 45
generating a defect-labelled first image of the microelectronic device by applying first labels that enclose and are spaced apart from to the identified one or more potential defects in the first image of the microelectronic device to avoid obscuring the identified one or more potential defects and applying second labels that enclose the associated identified device features and the first labels of an associated one or more potential defect

For example, each of the following references discloses highlighting a defect with a bounding box.  However, none disclose or fairly suggest the limitations cited above:
Sullivan et al. (US 2011/0320023)--[Paragraphs 67 (“…possible defect areas…presented as rectangular boxes superimposed on the low resolution image and enclosing the possible defect regions. The user can then view these regions more closely to make a final determination as to the existence of an actual defect”)]
Novini (US 5,095,204)—[Figs. 5A, 5B and col. 13, lines 44-52 (“…as shown in FIGS. 5A and B. The donut 26 is defined by two concentric circles 26a and 26b…The size and position of the circles 26a and 26b are variable and defined by the operator…the inspection area between the two concentric circles 26a and 26b is examined at a plurality of equally spaced locations to identify the edges”)]
Steffan et al. (US 6,200,823)—[Col. 3, lines 19-23 (“…The defect could be…highlighted, for example, with a circle drawn around it, so the operator could see it in the context of its background”)]
Wang et al. (US 7,570,797)—[Fig. 9 (ref. 66) and col. 13, lines 26-33 (“Each of the displayed images also includes two boxes (indicated by the dotted lines shown in the images), one for selecting the signal area, and the other for selecting the noise. These boxes are re-sizable and can be individually set for 
Shlain et al. (US 2003/0223639)—[Fig. 3b and paragraph 27 (“The coordinates of defect 400 are ascertained and the defect is bounded with a rectangle 405]
Chen et al. (US 2013/0304399)—[Figs. 15A-15C and paragraph 66 (“…FIG. 15A depicts an exemplary rectangular image area 1502 that contains defect 1504…FIGS. 15B and 15C depict such disk shaped image areas 1506 and 1510 for containing defects 1508 and 1512, respectively”)]
Ciuc et al. (US 2007/0116380)--[Figs. 1, 3 and paragraphs 29 (“FIG. 1 illustrates an image in which several defect candidate regions have been identified and surrounded by bounding boxes”), 40 (“…red-pixels 20 are identified and subsequently grouped into regions 22 comprising a plurality of contiguous (or generally contiguous) pixels (see, e.g., FIG. 2). These regions can be associated 34 with larger bounding box regions 12, 14, 16, 18”)]
Brecher et al. (US 5,544,256)—[Fig. 2 and Col. 7, lines 57-60 (“…in FIG. 2…a cluster of defects 2 are enclosed in a bounding box 4…augmented by Δx and Δy to yield the augmented bounding box 6”)]
Kitamura et al. (US 2005/0146714)—[Fig. 106 and paragraphs 818 (“In FIG. 106, a defect location, clipped reference patterns, and the minimum bounding rectangle are shown. The defect location is a center of the minimum bounding rectangle. The clipped reference patterns exist in the rectangle corresponding to the neighborhood of the defect location”)]

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion and Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        June 5, 2021